                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Hennepin Healthcare System, Inc.,                              Civ. No. 18-2868 (PAM/DTS)
 d/b/a Hennepin County Medical Center,

                      Plaintiff,
                                                           MEMORANDUM AND ORDER
 v.

 Freedom Medical, Inc.,

                      Defendant.


       This matter is before the Court on the parties’ cross-Motions for Partial Summary

Judgment. For the following reasons, the Motions are denied.

BACKGROUND

       Plaintiff Hennepin County Healthcare System, d/b/a Hennepin County Medical

Center (“HCMC”), contracted with Defendant Freedom Medical, Inc., for specialty

medical beds. HCMC alleges that the beds were defective and therefore HCMC was forced

to cancel the parties’ contract. Freedom Medical insists that the parties’ agreement did not

provide for early termination and thus required HCMC to pay the difference between the

discount the parties had negotiated for the equipment and the list price for that equipment,

or approximately $600,000.         HCMC brought this lawsuit in state court seeking a

declaration of its rights under the parties’ agreements. Freedom Medical removed the case

to this Court, asserting a counterclaim for breach of contract and breach of the implied

covenant of good faith and fair dealing.
       The dispute in this case centers on two contracts. The first is a Capital Equipment

Supplier/Group Purchasing Agreement (“GPO Agreement”) between Freedom Medical

and the equipment-discount wholesaler Novation, now known as Vizient. (Wells Decl.

(Docket No. 81).) This agreement required Freedom Medical to supply equipment to

Vizient’s customers at a discount. HCMC was one of Vizient’s customers, denoted in the

GPO Agreement as a “Member.” The second contract at issue is an Equipment Rental

Agreement and two Addenda (collectively, the “ERA”), between Freedom Medical and

HCMC. The ERA gave HCMC an even greater discount on Freedom Medical’s mattresses

than that provided in the GPO.

       In 2017, HCMC claims that it began experiencing problems with the mattresses

Freedom Medical provided. (Compl. ¶ 18.) HCMC contends that Freedom did not

sufficiently address those issues. In March 2018, HCMC notified Freedom Medical that it

was terminating the ERA in 60 days. (Vettleson Decl. (Docket No. 73) Ex. FF.) Freedom

Medical responded that, if HCMC terminated the agreement, it would consider HCMC in

default and would retroactively charge HCMC the difference between the GPO price and

the ERA price for the mattresses. (Henry Decl. (Docket No. 71) Ex. B.)

       In April 2018, HCMC filed three incident reports regarding the mattresses with the

FDA. Those reports were ultimately dismissed, but Freedom Medical contends that

HCMC refused to cooperate with Freedom Medical’s investigation into the problems, and

that refusal forms part of the basis of its good-faith-and-fair-dealing counterclaim. In July

2018, Freedom Medical sent an invoice to HCMC for $601,336.12, the difference between

the GPO price and the ERA price for the mattresses HCMC purchased from Freedom

                                             2
Medical. (Compl. Ex. E.) This lawsuit followed.

       HCMC’s Complaint contains two counts. The first seeks a declaratory judgment

under Minn. Stat. Ch. 55 that (1) HCMC is allowed to terminate the parties’ contract; and

(2) HCMC is not required to pay any penalty to terminate the contract. HCMC’s second

claim contends that Freedom Medical’s failure to make repairs to the mattresses and

Freedom Medical’s issuance of the $600,000 invoice constituted a breach of contract. As

noted, Freedom Medical responded with a counterclaim for breach of contract and breach

of the covenant of good faith and fair dealing. (Docket No. 3.)

       Freedom Medical seeks summary judgment on its counterclaim, HCMC’s request

for a declaratory judgment, and HCMC’s breach of contract claim as to the invoice. HCMC

cross-moved for partial summary judgment, asking for a declaratory judgment under Count

I of its Complaint that it was entitled to terminate the contract and it owes no penalty for

doing so. HCMC also responded to Freedom Medical’s Motion with a Rule 56(d) affidavit,

contending that there is outstanding discovery necessary to respond to Freedom Medical’s

Motion with regard to the good-faith-and-fair-dealing claim.

DISCUSSION

       Summary judgment is proper if there are no disputed issues of material fact and the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The moving

party bears the burden of showing that there is no genuine issue of material fact and that it

is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).



                                             3
      Two contract provisions underlie these cross-Motions. The first is a provision of

the GPO Agreement between Freedom Medical and Vizient with the title “Pricing

Enhancements.” In relevant part, the provision states,

      In the event that Supplier contracts with a Member(s) for Products . . .
      Supplier shall [give Vizient notice and allow the disclosure of the enhanced
      prices to Vizient]. . . . Any Member desiring to avail itself of the pricing,
      terms, and conditions described in this Agreement may terminate (without
      penalty) any existing contract(s) with Supplier for the Products.

(Wells Decl. Ex. 7 § 10.)

      The second provision is found in the ERA between Freedom Medical and HCMC,

under the heading “Default/Noncompliance”:

      Customer has committed to utilize FM as primary vendor for the products
      identified in Exhibit A. If the Customer cancels the contract prior to the
      expiration date or utilizes another provider as primary vendor for their rentals
      identified in Exhibit A, then Freedom Medical reserves the right to charge
      the customer Freedom Medical List price, or charge the applicable customer
      member GPO list price.

(Compl. Ex. A § 7.)

      HCMC argues that Section 10 of the GPO Agreement allows it to terminate any

contract with a supplier without penalty. It points to language in the ERA providing that

the ERA is “governed by the terms” of the GPO Agreement, and notes that the GPO

Agreement provides that it is the “entire agreement between each Member and Supplier.

In the Event of any inconsistency . . . the terms of this Agreement shall control.” (Wells

Decl. Ex. 7 § 19.P.) HCMC also contends that the ERA’s cancellation provision is not

retroactive. In other words, according to HCMC, this provision means only that Freedom

Medical is entitled to charge HCMC the GPO price for any equipment HCMC buys from


                                             4
Freedom Medical after HCMC terminates the ERA.

       Freedom Medical argues that HCMC’s reading of the provisions at issue is

nonsensical. It notes that it signed the GPO Agreement with Vizient months before it

entered into any contract with HCMC, so that there was no “existing contract” that HCMC

could terminate. Freedom Medical also contends that the only reasonable interpretation of

the “existing contract” language of Section 10 is that a Member can cancel contracts it

might have had with a Supplier before entering into the group-purchasing arrangement

through Vizient. And Freedom Medical argues that reading the ERA to provide only a

forward-looking penalty is also nonsensical, as such a “penalty” does not compensate

Freedom Medical for its investment in personnel and time providing equipment to HCMC.

       Both sides contend that the contracts are unambiguous and support their reading of

the provisions quoted above. In Minnesota, a court interpreting a contract must first

determine whether the contract is ambiguous. Travertine Corp. v. Lexington-Silverwood,

683 N.W.2d 267, 271 (Minn. 2004). “Whether there is ambiguity in a contract is a legal

determination in the first instance.” Republic Nat’l Life Ins. Co. v. Lorraine Realty Corp.,

279 N.W.2d 349, 354 (Minn. 1979). “If the language of a written contract is unambiguous,

then courts discern the parties’ intent from the plain language alone.” Boston Scientific

Corp. v. Sprenger, 903 F. Supp. 2d 757, 762 (D. Minn. 2012) (Keyes, M.J.). “A contract

is ambiguous only if its language is reasonably susceptible to more than one interpretation.”

Winthrop Res. Corp. v. Sabert Corp., 567 F. Supp. 2d 1084, 1091 (D. Minn. 2008) (Schiltz,

J.). Construction of an unambiguous contract is a question of law for the Court to decide.

Art Goebel, Inc. v. N. Suburban Agencies, Inc., 567 N.W.2d 511, 515 (Minn. 1997).

                                             5
       Section 10 of the GPO Agreement is unambiguous. It states that a Member may

terminate any “existing” contract with a Supplier in the context of the Member and Supplier

entering into a new agreement for “enhanced” pricing. This clearly means that, if HCMC

and Freedom Medical had a contract for equipment before Freedom Medical became a

preferred supplier with Vizient, HCMC could cancel that pre-existing contract and instead

take advantage of both the lower prices in the GPO Agreement as well as the “enhanced”

prices in the ERA. Section 10 of the GPO Agreement provides no authority for HCMC to

terminate the ERA without any consequences. 1

       The language of Section 7 of the ERA, however, is susceptible of more than one

reasonable interpretation. The section does not specify that Freedom Medical may charge

a retroactive penalty for early termination. Rather, it states that Freedom Medical may

“charge the customer Freedom Medical list price.” (Compl. Ex. A. § 7.) Freedom

Medical’s argument that a forward-looking penalty is no penalty at all is an attractive one,

but HCMC’s interpretation of the provision is also reasonable. And the construction of an

ambiguous contract is a question of fact for the jury. Staffing Specifix, Inc. v. TempWorks

Mgmt. Servs., Inc., 913 N.W.2d 687, 692 (Minn. 2018). Thus, summary judgment is not

appropriate on the parties’ claims with regard to the invoice. Because both parties’ breach-

of-contract claims depend on their interpretation of this provision, their Motions as to those

claims must be denied.


1
  There seems to be no disagreement that HCMC could withdraw from the ERA before the
end of the ERA’s term. The only disagreement is as to the consequences for that early
withdrawal. Thus, HCMC’s request for a declaratory judgment that it was entitled to
terminate the ERA is moot.
                                              6
      Nor is judgment appropriate on Freedom Medical’s good-faith/fair-dealing claim.

This claim contends that HCMC’s alleged refusal to cooperate in the repair of the

mattresses and other conduct related to the allegedly defective mattresses amounted to a

breach of HCMC’s duty of good faith and fair dealing under the party’s contract. But there

are multiple factual disputes on this issue. Freedom Medical’s Motion on this claim is

denied.

CONCLUSION

      Factual disputes preclude the entry of summary judgment. Accordingly, IT IS

HEREBY ORDERED that

      1.     HCMC’s Motion for Partial Summary Judgment (Docket No. 62) is

             DENIED; and

      2.     Freedom Medical’s Motion for Partial Summary Judgment (Docket No. 68)

             is DENIED.



Dated: October 22, 2019
                                                       s/ Paul A. Magnuson
                                                       Paul A. Magnuson
                                                       United States District Court Judge




                                            7
